DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/01/2022.  Claims remain pending in the application. Claims 1, 9, 13, 19, 23-25, 27, and 30 are independent.

Drawings
Applicant argument in Page 21 of the Remarks that the figure has correct total 25 degrees of freedom and no further changes in the figure are required.  In response, the objection to FIG. 7B in question is not because total number of degrees of freedom shown in the Figure 7B is incorrect, but because (1) the number of cylinder joints for Head is 3 and for Hip is 2 cylinder joints on each side with total of 4 cylinder joints based on left side of FIG. 7B, which is inconsistent with number of DOF shown in FIG. 7B table that Head has 4 DOF and Hip has 3DOF (see FIG.7 B with markup shown below); i.e., Head should be changed to 3 DOF and Hip should be changed to 4 DOF in FIG. 7B; (2) the DOF shown in FIG. 7B is also inconsistent with the description in the amended specification filed on 03/30/2020 (or Page 39, lines 21-23 of the original specification): "If one looks into FIG. 7B closely and finds out that in order to move the head, it requires 3 DOF (i.e., less than 6); to move an elbow, it also requires 3 DOF (i.e., still less than 6); to generate a motion from toe to knee, it also requires 3 DOF (i.e., still less than 6), etc.".  According to (1) described above, DOF of Head in FIG. 7B table should be changed to 3 to consistent with left side of FIG. 7B as well as the specification shown above.  Also, to move an elbow (i.e., for one side of an elbow), it requires 1 DOF according to FIG. 7B and not 3 DOF as described in the specification shown above.  Similarly, to generate a motion from toe to knee (when counting only one side) requires 1 DOF for toe, 2 DOF for ankle, and 1 DOF for knee with total of 4 DOF according to FIG. 7B table and not 3 DOF as described in the specification shown above.  Therefore, correction of FIG. 7B and specification are required.

    PNG
    media_image1.png
    456
    462
    media_image1.png
    Greyscale

The drawings are objected to because (1) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant's amendment to specification corrects some of previous objections; therefore, some of previous objections are withdrawn.  Applicant's amendment to specification also raises new issues; therefore, the remaining objections are shown below.
The disclosure is objected to because of the following informalities: 
in Page 26, lines 7, 13, and 18-19 of the original specification, "his/her hand (406)", "said hand (406)", and "(e.g., hand 406)" appears to be "his/her hand (407)", "said hand (407)", and "(e.g., hand 407)";
in Page 6, lines 5-6 of the amended specification dated on 03/01/2022, "… per mathematic equation (i.e., Eq. (1) explained in the above …" appears to be "… per mathematic equation (i.e., Eq. (7)) explained in the above …" [NOTE: this is corrected in Page 6 of the amended specification dated on 06/11/2021 but reversed back to the incorrect original specification];
in Page 7, lines 4-6 of the amended specification dated 03/01/2022, "In section 6.9 (or more specifically, as shown in FIG. 18E), an operator will learn that by placing an index finger (1806) on … " appears to be "In section 6.9 (or more specifically, as shown in FIG. 11E), an operator will learn that by placing an index finger (1106) on … ";
in Page 9, the last 3 lines of the amended specification dated 03/01/2022, "… thereby several icons (i.e., 107, 108, and 109) can be enclosed by a rectangular box … this indicates that the icons/objects enclosed in box (107), (108), and (109) …" appears to be "… thereby several icons (i.e., 108, 109, and 110) can be enclosed by a rectangular box … this indicates that the icons/objects enclosed in box (108), (109), and (110) …" [NOTE: these are corrected in Page 5 of the amended specification dated on 07/01/2019 but reversed back to the incorrect original specification].  
Appropriate correction is required.

NOTE:	to prevent reversing back to incorrect original specification again, Examiner suggests to use previously corrected specification for making further amendment.

Claim Objections
Applicant's amendment to claims corrects some of previous objections; therefore, some of previous objections are withdrawn.  Applicant's amendment to claims also raises new issues; therefore, the remaining objections are shown below.
Claims 2, 9, 13, 19, 23, and 26 are objected to because of the following informalities:  
in Claim 2, line 5, "… in position of said navigational device …" appears to be "… in position of said 3D navigational device …";
in Claim 9, lines 17-18, "each said different class" appears to be "each of said different classes";
in Claim 13, lines 12-13, "… action of which determine motion of said robot, wherein all of said more that three degrees of freedom …" appears to be "… action of which determine the motion of said robot, wherein all of said more than three degrees of freedom …";
in Claim 19, line 29, "said absolute positions" appears to be "said absolute three-dimensional positions" according to Page 35 of the Remarks ;
in Claim 23, lines 5, "… comprises the following steps" appears to be "… comprises following steps ";
in Claim 26, lines 1-2, "a digital impressionistic graphical rendering effect" appears to be "the "digital impressionistic" graphical rendering effect";
in Claim 26, lines 5-6, "a chosen vertex of a graphical object" appears to be "a chosen vertex of said graphical object".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant argument in Pages 24-25 of the Remarks regarding to 112(a) rejection of Claim 2 is persuasive, therefore, previous 112(a) rejection to Claim 2 is withdraw.
Applicant argument in Pages 25-27 of the Remarks regarding to 112(a) rejection of Claim 9 that 'classification of different kinds of vectors, as long as a motion vector has the same mathematical structure (i.e., 3 components that transform among each other under rotations) as a position vector, the relevant AI functionalities can discover them and classify them as being "vectors" because they share certain common features that define "vectors"'.  In response, according to Section 6.6 on Page 27 of the original specification of present invention, motion vectors include translational motion vector, tilting motion vector (1st kind or rotational motion vector require the change of 3 parameters n1, n2, and n3), and spinning motion vector (2nd kind of rotational motion vector require 1 parameter ). The combination of these two rotational motion vector forms a special format of the rotation matrix (represented by 4 parameters n1, n2, n3, and ) shown in eq. (12) of the specification in Page 32, where the generic form of the rotation matrix is shown in eq. (9) of the specification in Page 32 represented by nine components, and eq. (11) of the specification in Page 32 is another form of rotation matrix (represented by 3 parameters , , and ).  That is, rotational motion vector DOES NOT have the same mathematical structure as position vector; therefore, classification of position vector is NOT the same as classification of motion vector.
Applicant argument in Pages 27-28 of the Remarks regarding to 112(a) rejection to Claim 10 that the ability to optimize inferences is at the heart of neural networks and machine learning processes that use neural networks; using the 3D GUI to draw inferences will already be acquainted with various forms of neural networks and with processes by which inferences being drawn may be optimized; we are not seeking to patent a particular neural network algorithm or teach a user of the 3D GUI how to use neural networks, we are seeking to allow a claim to a particular system (a 3D GUI) that can use an embedded neural network already present to draw an inference from a certain set of data; and as far as "reaching an optimal condition at a specific perspective angle," this is given only as an example that might arise in creating a graphic design where an architect seeks to position a new building where it does not obstruct the view of buildings that are already present.  In response, the 112(a) rejection to Claim 10 in question is not because silent on neural network algorithm for "reaching an optimal condition at a specific perspective angle" or inference capabilities of neural network, but because the specification is completely silent on "reaching an optimal condition at a specific perspective angle" or equivalent phases.
Applicant argument in Pages 28-32 of the Remarks regarding to 112(a) rejection to Claims 19-22 and 30 that "What is conventional or well known to one of ordinary skill in the art need not be disclosed detail."; and graph-aware refers to a "graph-aware neural network" (GNN) that draws inferences from sets of graphic data as opposed to a "convolutional neural network"(CNN) which draws inferences from Euclidean data.  In response, according to "https://www.analyticsinsight.net/understanding-graph-neural-networks-gnns-a-brief-overview/", Graph neural networks (GNNs) is a subtype of neural networks that operate on data structured as graphs; i.e., there are many types of neural networks (see also "https://www.educba.com/types-of-neural-networks/") other than "graph-aware neural network" (GNN).  The specification of the present invention only describes the generic "neural networks" term, and is silent on which particular type of neural networks is used as well as "graph data structure".  Therefore, even though "graph-aware neural network" (GNN) as well as other types of neural networks are well known in the art, there is no support for a particular type of neural networks is used in the present invention.
Applicant clarification in Pages 32-35 of the Remarks regarding to 112(b) rejection to Claims 1 and 19 that there is an "object" that is being represented by "a plurality of nodes/vertices", and the AI software embedded in the 3D GUI (see FIG. 6B) can only deal with nodes or vertices that are some form of a representation of the object.  In response, according to "https://www.educba.com/types-of-neural-networks/", Convolutional Neural Network is an advanced version of Multilayer Perceptron, which comprising a plurality of nodes in multiple layers.  However, Claim 1 recites that "said pervasive features of artificial intelligence (AI) comprise a plurality of nodes/vertices, between which relationships and embeddings are calculated based on their absolute 3D addresses in said 3D GUI".  Therefore, it is unclear that "a plurality of nodes/vertices" cited in the claim is the plurality of nodes in Multilayer/Convolutional Neural Network or "a plurality of nodes/vertices" of an object as shown in FIG. 10A of the present invention.
Applicant clarification in Pages 36-37 of the Remarks regarding to 112(b) rejection to Claim 30 that the stored data will include graphical objects such as structures and motional vectors describing both linear and non-linear (translation and rotation) motions, and these objects will be maneuvered by a "gestural" motion of a navigational device.  However, "3D vector graphic object", "graphic object", and "object" are recited in the claim separately, and only "object" maneuvered by a "gestural" motion of a navigational device is recited in the claim.  Therefore, if they are the same object to be maneuvered, the same term should be used to prevent ambiguous.
Applicant clarification in Pages 37-38 of the Remarks regarding to 112(b) rejection to Claim 30 that the terms "performance" of a 3D vector graphic object and "new performance" of said object are to be interpreted in the context of a GNN process being used to generate the subsequent motion and other structural changes of a graphical object, and using the GNN to generate its subsequent "performance", i.e., what is its structure and motion at some later time.  Thus, the term "performance" is meant to describe the behavior of the object at a later time.  In response, Claim 30 recites "… GNN … perform an inference process … wherein said 3D GUI aggregates the performance (i.e., the behavior) of said 3D vector graphic object and said 3D motion vector of said graphic object to generate a new performance".  Since both "GNN perform an inference process" and "the performance" recited in the claim, it is unclear whether the term "performance" indicates the performance of inference process performed by GNN or not; and therefore, it does not make sense to generate a new performance (e.g., efficiency, speed, etc.) of the inference process at a later time with the same inference process.  Therefore, the term "performance" should be replaced by "behavior" as well as "the" (equivalent to "said") should be removed to prevent ambiguous.
Applicant's amendment to claims corrects some of previous rejections; therefore, some of previous rejections are withdrawn.  Applicant's amendment to claims also raises new issues; therefore, the remaining rejections are shown below. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 19-22, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites "… classify a plurality of graphical vectors into different classes … wherein said graphical vectors … are graphical vectors having characteristics of … motion vectors…", but there is no description found in the specification to support the afore-mentioned limitation.  The specification only describes classification in 3D vector graphics in Figures 10I and 10J and is silent on classification in motion vectors. If the Examiner has overlooked the portion of the original Specification that describes these features of the present invention, the Applicant should point it out (by page number and line number) in response to the Office Action.  For examination purpose, classification of motion vector will not be considered.
Claim 10 recites "… classifying … produces an optimal condition at a specific perspective angle …", but there is no description found in the specification to support the afore-mentioned limitation.  The specification only describe classification in 3D vector graphics in Figures 10I and 10J and is silent on classifying to produce an optimal condition at a specific perspective angle.  If the Examiner has overlooked the portion of the original Specification that describes these features of the present invention, the Applicant should point it out (by page number and line number) in response to the Office Action.
Claims 10-11 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 19 recites "graph-aware Al functionalities", but there is no description found in the specification to support the afore-mentioned limitation.  If the Examiner has overlooked the portion of the original Specification that describes these features of the present invention, the Applicant should point it out (by paragraph number or page number with line number) in response to the Office Action.  For examination purpose, "AI functionalities" will be considered.
Claims 20-22 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 30 recites "a Graphic-aware Neural Network (GNN) that is configured to perform an inference process based on data expressed as a plurality of sets of vertexes, wherein at least one of said sets of vertexes is used by said 3D GUI to denote a 3D vector graphic object and at least one of said sets of vertexes denotes a 3D motion vector, wherein said 3D GUI aggregates the performance (i.e., the behavior) of said 3D vector graphic object and said 3D motion vector of said graphic object to generate a new performance", but there is no description found in the specification to support the afore-mentioned limitations "Graphic-aware Neural Network (GNN)",  "at least one of said sets of vertexes denotes a 3D motion vector", and " said 3D GUI aggregates the performance (i.e., the behavior) of said 3D vector graphic object and said 3D motion vector of said graphic object to generate a new performance ".  If the Examiner has overlooked the portion of the original Specification that describes these features of the present invention, the Applicant should point it out (by paragraph number or page number with line number) in response to the Office Action.  For examination purpose, "Neural Network" will be considered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 13-22, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "… present on a display device a three-dimensional graphical user interface (3D GUI); wherein said 3D GUI " in lines 4-, which rendering the claims indefinite because it is unclear .
Claim 1 recites the limitation "…a direction may be chosen … " in line 17 renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention or not.
Claims 2-8 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 13 recites the limitation "… elements of said robot may have … " in line 11 renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention or not.
Claims 14-18 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 19 recites the limitation "… providing graph-aware Al functionalities configured for processing data in the form of networks of vertexes and links, wherein at least one of said graph-aware AI functionalities calculates linking relationships (embeddings) between a plurality of vertexes of a network based on their geometric relationships of address, directions, angles of intersection and the magnitudes of a plurality of graphical vectors in a 3D coordinate system, wherein a portion of said vertexes and said graphical vectors constitute several subsets of said network, denoting specific features of said 3D GUI and whereupon said 3D GUI is configured to establish regions, denoted windows, on said display wherein graphical objects can be displayed in a three-dimensional coordinate system … said graphical objects being represented by their absolute addresses in said three-dimensional coordinate system … and said graphical objects being maneuverable while observing rules of translation and rotation of three-dimensional kinematics for objects having at least three independent degrees of freedom and without loss of positional accuracy resulting from said maneuvering; and a 3D navigational device configured to operationally interact with said 3D GUI through an application interface (API) and to provide said absolute three-dimensional positions for said graphical objects to be represented in said 3D GUI and, by causing said software modules stored in said memory to be executed, to cause said graphical objects to be moved on said display between said absolute positions and with at least three independent degrees of freedom while obeying the rules of translation and rotation of three-dimensional kinematics" in lines 10-3, which rendering the claim indefinite because (1) it is unclear whether ".
Claims 20-22 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 30 recites the limitation "… a three-dimensional graphical user interface (3D GUI) configured to pervasively provide the functionalities of Al, wherein one of said Al functionalities comprises a Graphic-aware Neural Network (GNN) that is configured to perform an inference process based on data expressed as a plurality of sets of vertexes, wherein at least one of said sets of vertexes is used by said 3D GUI to denote a 3D vector graphic object and at least one of said sets of vertexes denotes a 3D motion vector, wherein said 3D GUI aggregates the performance (i.e., the behavior) of said 3D vector graphic object and said 3D motion vector of said graphic object to generate a new performance, and to perform operations comprising; maneuvering an object in a 3D space represented by said 3D GUI, by a motion of at least three independent degrees of freedom, said motion being characterized by either linear or non-linear motion vectors, or both; wherein both said linear and said non-linear motion vectors represent translational and rotational motion respectively of said object and are each generated by a single gestural motion of a navigational device movable on a reference surface without an input of other motion detection or motion generating devices being applied" in lines , which rendering the claim indefinite because (1) .
Claim 30 recites the limitation "at least one of said sets of vertexes denotes a 3D motion vector" in lines , which rendering the claim indefinite because there are no descriptions in the specification to explain how can "a 3D motion vector" be denoted by "at least one of said sets of vertexes" (wherein vertexes are intersection of edges/facets as shown in FIG. 10A of the present invention, and motion vector is a vector to represent the motion of an object as shown in FIG. 11C of the present invention) to set boundary of the claim.  Clarification is required.
Claim 30 recites the limitation "the performance (i.e., the behavior)" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 13-14, 16-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0354548 Al, published on 12/04/2014), hereinafter Lee'548 in view of Versace et al. (US 2017 /0076194 A1, filed on 11/04/2016), hereinafter Versace.

Independent Claim 1
	Lee’548 discloses a system comprising: a main memory (Lee’548, ¶¶ [0046]-[0047]: stored 3D data inside computer memory) and at least one processor coupled to the main memory in a computer, a display system, an electronic system, or an electro-mechanical system (Lee’548, 1514 in Figure 15; ¶ [0120]: processor (CPU) and memory are all inherited in a computer or electronic system 1514), configured to present on a display device (Lee’548, 1507 in Figure 15; ¶  [0120]: an electronic visual display) a three-dimensional graphical user interface (3D GUI) (Lee’548, ¶ [0046]: “… offers … advantages for 3D GUI (Graphical User Interface) that requires high positional accuracy”) (Lee’548, ¶ [0044]:  “ … maneuvering an object/cursor in a 3D graphic rendering system”) (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered …”; i.e., system is able to present a 3D GUI on the electronic visual display 1507 for maneuvering a 3D object, cursor, or scenery); 
	wherein said 3D GUI processes graphical and motional data using  (Lee’548, ¶¶ [0044]-[0046]: single movement of the device relative to the reference plane, the 3D cursor/object can be maneuvered by the translational displacement data and rotational displacement concurrently in a 3D graphic rendering system which offers unprecedented advantages for a 3D GUI that requires high positional accuracy; i.e., 3D GUI must processes graphical and motional data when 3D cursor/objects are maneuvered);
	wherein said  (Lee’548, FIG. 16A; ¶¶ [0087], [0029], and [0077]: each 3D object (e.g., object 1, 2, or 3) placed in 3D space is represent by a plurality of vertices/edges/surfaces and the relationships among the vertices of each object are always determined/calculated by their absolute 3D addresses in world coordinate system W with the size of each object; FIG. 19; ¶ [0092]: entire graphic art rendering system must go through a complicated process comprising vertex mapping, texture mapping, polygonal mapping, and shadow generation, etc.; i.e., a 3D graphics art in FIG. 19 are represented by a plurality of polygons and vertices, which is a more complex object than objects 1, 2, or 3 as shown in FIG. 16A);
wherein said 3D GUI is configured to allow maneuvering an object in a 3D space represented by said 3D GUI, by a motion of at least three independent degrees of freedom, said motion being characterized by either linear or non-linear motion vectors, or both (Lee’548, ¶ [0044]: “… the 3D cursor/object can be maneuvered by the translational displacement data and rotational displacement concurrently … in a 3D graphic rendering system”) (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered using … three or more parameters (e.g. x, y, z, , etc.) …, these parameters can be used not only to produce translational motions, but also rotational motions …”) (Lee’548, ¶ [0132]: “… cursor maneuvering device (1512) allows the operator to obtain six degrees of cursor movement …”); and 
wherein said 3D space can be coordinatized by a 2.5D coordinate system wherein a single coordinate is held fixed in direction and serves to define an axis of rotation; and wherein a direction may be chosen in a plane perpendicular to said axis of rotation to define a perspective angle and a vanishing point (Lee’548, FIG. 2; ¶¶ [0008]-[0009]: "2.5D", by which is hereinafter meant 2D with a separate rotational axis capability; FIG. 3A-B; ¶¶ [0043]-[0044]: depending on the perspective angle chosen, the corresponding angle a of the cube projected in FIG. 3B is a parameter chosen by the 2.5D displaying device; the mathematical plane function formed by the set of all geographical points on the reference plane is nothing more than that of a 2.5D coordinate system; the mathematical function of 2.5D plane changed is equivalent to saying that the 3D plane has changed its unit normal vector; FIG. 15F; ¶¶ [0129] and [0127]:motion vector derived by Eq. (20) is 2.5D; in FIG. 15F, the relative angle (e.g., a1O1b1, a2O2b2, etc.) formed by vanishing point of each plane (e.g., 1523, 1522, and 1521, etc.) and the corresponding terminals (i.e., a1, b1, and a2 , b2 ) will not be changed when the navigator maneuvers on the reference plane (1521), (1522), or (1523); the vanishing points O1, O2, and O3 will always reside on the same geographic point of reference plane (1521), (1522), (1523), etc.; FIGS. 20A-F and 21A-B; ¶¶ [0137]-[0139]: the coordinate system formed by FIGS. 20A, C, and E is a 2.5D instead of a fully 3D one since the angle formed by the x axis and z axis is a fixed one; the point P has a special usage, it can serve as the vanishing point in a perspective sketching graphic rendering system); and
wherein said linear and non-linear motion vectors represent translational motion and two forms of rotational motion respectively and are generated by a single gestural motion of a 3D navigational device on a reference surface, wherein said 3D navigational device provides absolute coordinate values without applying an input of other motion detection devices (Lee’548, ¶¶ [0034]-[0037]: when pixel P is moved by a combination of rotational and translational displacements, whose parameters as are denoted by operators R and T in Eq. (1), it will reach a new position, denoted by point P'; the rotation matrix R can be deemed as a combination of three rotational matrixes, each of which designates a rotational motion around a single axis; the rotational matrix R can also be depicted by Eq. (3), in which the parameters n1, n2 , and n3 denote the unit vector of the rotational axis n (i.e. the pivot axis),  denotes the rotational angle around said rotational axis n) (Lee’548, ¶ [0044]: “… single movement of the device relative to the reference plane, the 3D cursor/object can be maneuvered by the translational displacement data and rotational displacement concurrently”) (Lee’548, ¶ [0120]: “… all 3D motion vectors (e.g. translational, rotational, scaling, etc.) will … be produced by a single gestural movement of the operator …”) (Lee’548, ¶ [0131]: “… by a single gestural movement of the … cursor maneuvering device (1512), a 3D motion vector … plus a rotational motion vector … can be derived simultaneously …”) (Lee’548, ¶ [0029]: the navigation device is able to acquire absolute 3D positional data from what is effectively an embedded 3D coordinate system which is actually determined by the tinting condition of the reference plane).
Lee’548 fails to explicitly disclose wherein said 3D GUI processes graphical and motional data using pervasive features of artificial intelligence (AI).
Versace teaches a system and a method for controlling and manipulating an object in 3D GUI (Versace, Figures 12A-D; ¶ [0048]), wherein said 3D GUI processes graphical and motional data using pervasive features of artificial intelligence (AI) (Versace, ABSTRACT: enabling a user to use Artificial Intelligence (AI) systems, machine vision systems, and neural networks to control a robot based on sensory input acquired by the robot's sensors; Figures 8A-B; ¶¶ [0042], [0044], [0048], and [0056]: the integrated user interface allows the user to create actionable tasks and/or usable workflows for the robot as well as control and manipulate various functions of any robot utilizing integrated Artificial Intelligence). 
Lee’548 and Versace are analogous art because they are from the same field of endeavor, system and a method for controlling and manipulating an object in 3D GUI.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Versace to Lee’548.  Motivation for doing so would allow non-technical users to control and manipulate various functions of any robot through a Graphic User Interface (GUI) without having to know and/or work in the robot's native programming language (Versace, ¶¶ [0039] and [0048]).

Claim 2
	Lee’548 in view of Versace discloses all the elements as stated in Claim 1 and further discloses wherein accuracy of a position of said object remains constant during said maneuvering, said accuracy not being affected by accumulated errors in the positional accuracy of said 3D navigational device after said object has been maneuvered by said 3D navigational device through a distance that measures an absolute change in position of said 3D navigational device along the reference surface (Lee’548, ¶¶ [0028]-[0029], [0077], [0013] and [0054]: the navigation device is able to acquire absolute 3D positional data with high accuracy and precision; therefore, the accuracy will not be affected by accumulated errors of positional accuracy after an object has been maneuvered by the navigational device).

Claim 3
	Lee’548 in view of Versace discloses all the elements as stated in Claim 1 and further discloses wherein said 3D space is represented by said 3D GUI, wherein said 3D space contains a predetermined vector field that is configured to combine with either of said motion vectors provided by said navigational device so as to constitute a new motion vector for said object, wherein magnitude and directionality of said new motion vector are different from those generated by the maneuvering action of said navigational device (Lee’548, Figures 15E-F; ¶¶ [0044], [0048], [0057], and [0146]: both direction and magnitude of motion/3D vectors can be adjusted/changed by the navigation/maneuvering device in 3D graphic rendering system by the combination of the operator's finger and hand movement)

Claim 6
	Lee’548 in view of Versace discloses all the elements as stated in Claim 1 and further discloses wherein an essential property of a cursor or a physical object, is that either is denoted by a matrix of data instead of a single value defining or characterizing a mathematical point (Lee’548, Figures 10A-B; ¶¶ [0034]-[0035], [0048], and [0059]: an object/a cursor is maneuvered from one point to another in a 3D coordinate system by two different kinds of motions applied concurrently: translational and rotational motions, wherein the 3D translational motion vector [Tx, Ty, and Tz] and the rotational motion vector R is denoted by a matrix of data in Eqs. (1)-(3)).

Claim 7
	Lee’548 in view of Versace discloses all the elements as stated in Claim 1 and further discloses a layered configuration of separate software modules that are loaded, partially or in whole, into said main memory and are separately dedicated to providing perspectives and AI functionalities for robotic kinematics, wherein said software modules can act separately (Lee’548, ¶¶ [0081], [0032], [0048], and [0074]: the system can be used to control and manipulate objects in many different applications, such as, 3D perspective graphics, 3D robot for medical surgery, AUTOCAD/mechanical drawing, medical images, aerospace 3D parts fabrication, etc.; also, it is well known in the art that different applications/software modules can be loaded into memory separately and executed/acted separately) (Versace, ABSTRACT: enabling a user to use Artificial Intelligence (AI) systems, machine vision systems, and neural networks to control a robot based on sensory input acquired by the robot's sensors) or in a collaborative manner (Versace Figures 8A-B; Figure 14; ¶ [0121]: using integrated GUI for controlling and manipulating different types and various functions of robots via a generalized API).

Claim 8
	Lee’548 in view of Versace discloses all the elements as stated in Claim 1 and further discloses wherein said 3D GUI is configured to allow a user to interact with said object displayed therein or with a physical object controlled by said computer, electronic system, or electro-mechanical system using an operating system loaded into said main memory, by means of said linear or said nonlinear motion vectors or both said motion vectors, wherein said linear or said nonlinear motion vector or both said motion vectors are applied to produce the motion of a graphical entity that is as small as a pixel or a minimal graphical unit of said 3D GUI, a voxel (Lee’548, ¶ [0034]:  a pixel, which can be considered as simply any object to be moved by the optical mouse in 3D orthogonal coordinate system, i.e., 3D space, by a combination of rotational and translational displacements).

Independent Claim 13 
	Lee’548 discloses a system comprising: a main memory and at least one processor coupled to the main memory in a computer, a display system, an electronic system, or an electro-mechanical system (Lee’548, 1514 in Figure 15; ¶ [0120]: processor (CPU) and memory are all inherited in a computer or electronic system 1514) (Lee’548, 1507 in Figure 15; ¶  [0120]: an electronic visual display), configured to present on a display device a three-dimensional graphical user interface (3D GUI) (Lee’548, ¶ [0046]: “… offers … advantages for 3D GUI (Graphical User Interface) that requires high positional accuracy”) (Lee’548, ¶ [0044]:  “ … maneuvering an object/cursor in a 3D graphic rendering system”) (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered …”; i.e., system is able to present a 3D GUI on the electronic visual display 1507 for maneuvering a 3D object, cursor, or scenery); 
wherein said system is configured to control a robot to which it is operationally attached (Lee’548, ¶¶ [0032] and [0081]: system can be used to control a 3D robot assisted for medical surgery) (Lee’548, ¶ [0025]: the system will also be capable of providing or facilitating control of an electronic or electromechanical device such as a 3D printer or a physical model); 
; and
a 3D navigational device, configured to control a position, configuration, or motion of said robot in real time, wherein said position, configuration, or motion of said robot has more than three degrees of freedom and wherein elements of said robot may have more than three degrees of freedom, action of which determine the motion of said robot; wherein all of said more than three degrees of freedom are all controllable, in-situ, by said 3D navigational device, and wherein said more than three degrees of freedom are configured to be monitored and their motion and configuration to be modified by said 3D graphical user interface (3D GUI) (Lee’548, ¶ [0044]: the 3D cursor/object/robot (component/joint) can be maneuvered by the translational displacement data and rotational displacement concurrently in a 3D graphic rendering system with single movement of the device relative to the reference plane; it is also well known in the art that each robot joint1 can be represent by the translational and rotational matrix disclosed in Lee’548, which can have up to 6 degree of freedom) (Lee’548, ¶ [0120]: 3D navigating system is able to support an electronic visual display (1507) on which a 3D object/robot (component/joint)/cursor/scenery can be maneuvered using three or more parameters (e.g. x, y, z, , etc.); these parameters can be used not only to produce translational motions, but also rotational motions produced by a single gestural movement of the operator) (Lee’548, ¶ [0132]: “… cursor maneuvering device (1512) allows the operator to obtain six degrees of cursor movement …”).
Lee’548 fails to explicitly disclose wherein said system provides functionalities of AI.
Versace teaches a system and a method for controlling and manipulating an object in 3D GUI (Versace, Figures 12A-D; ¶ [0048]), wherein said system provides functionalities of AI (Versace, ABSTRACT: enabling a user to use Artificial Intelligence (AI) systems, machine vision systems, and neural networks to control a robot based on sensory input acquired by the robot's sensors; Figures 8A-B; ¶¶ [0042], [0044], [0048], and [0056]: the integrated user interface allows the user to create actionable tasks and/or usable workflows for the robot as well as control and manipulate various functions of any robot utilizing integrated Artificial Intelligence)
Lee’548 and Versace are analogous art because they are from the same field of endeavor, system and a method for controlling and manipulating an object in 3D GUI.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Versace to Lee’548.  Motivation for doing so would allow non-technical users to control and manipulate various functions of any robot through a Graphic User Interface (GUI) without having to know and/or work in the robot's native programming language (Versace, ¶¶ [0039] and [0048]).

Claim 14
	Lee’548 in view of Versace discloses all the elements as stated in Claim 13 and further discloses wherein said robot is a structure of arbitrary formation or an articulated structure (Lee’548, ¶¶ [0032], [0081], and [0025]: the robot is a structure of a medical surgery device, 3D Printer, or physical model to be controlled).

Claim 16
	Lee’548 in view of Versace discloses all the elements as stated in Claim 13 and further discloses wherein said robot is a movable device external to said 3D GUI (Lee’548, ¶¶ [0032], [0081], and [0025]: the robot to be controlled is a medical surgery device, 3D Printer, or physical model which is external to the 3D GUI).

Claim 17
	Lee’548 in view of Versace discloses all the elements as stated in Claim 13 and further disclose when said robot is invisible it is controllable by a user, functioning as a perspective camera looking into a scene rendered by said 3D GUI from a specific position or perspective angle designated by said robot (Lee’548, Figure 16A; ¶¶ [0086]-[0087]: perspective angle of perspective sketching rendering in 3D GUI can be adjusted by controlling a direction of perspective camera Q in Figure 16A using a 3D navigation device; therefore, it will be like an invisible robot holding the perspective camera Q which is controlled by a user, see also Versace, Figure 12A-D; ¶¶ [0111]-[0114]).

Claim 18
	Lee’548 in view of Versace discloses all the elements as stated in Claim 13 and further disclose when said robot is invisible its motion is controllable by a user, whereby said robot functions as a pen that performs a signature signing process, a utility that is used in a graphical sketching process, a cartoon in a motion picture, an action of a role model in a video game, or an information extracting process from a 3D image diagnosing process, in which case said robot can be deemed as representative of an operator's biological finger, hand, wrist, elbow, arm, legs, head, or torso (Lee’548, Figure 17; ¶¶ [0088]-[0089]: the strokes of the graphic artist can be controlled by a 3D cursor maneuvering device to combine the artist's will and hand gesture movement to render a beautiful cartoon; therefore, it will be like an invisible robot holding a sketching pen by an operator's hand in a graphical sketching process).

Independent Claim 19
	Lee’548 discloses a computer system comprising: a display; a memory; a system of one or more processors, coupled to said memory, including one or more display servers (Lee’548, 1514 in Figure 15; ¶ [0120]: processor (CPU) and memory are all inherited in a computer or electronic system 1514) (Lee’548, 1507 in Figure 15; ¶  [0120]: an electronic visual display); 
a three-dimensional graphical user interface (3D GUI) projected on a display provided by said one or more display servers (Lee’548, ¶ [0046]: “… offers … advantages for 3D GUI (Graphical User Interface) that requires high positional accuracy”) (Lee’548, ¶ [0044]:  “ … maneuvering an object/cursor in a 3D graphic rendering system”) (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered …”; i.e., system is able to present a 3D GUI on the electronic visual display 1507 for maneuvering a 3D object, cursor, or scenery), said display comprising a layered configuration of software modules stored in said memory and configured to interact with said processors and to be executed by said processors (Lee’548, ¶¶ [0046]-[0047]: stored 3D data inside computer memory; also it is well known in the art that any applications/software modules are stored in the memory and executed by processor in a computer 1514 in Figure 15), 
wherein said software modules include modules providing graph-aware  (Lee’548, 1004A/B/C in FIG. 10A; FIGS. 16A-E; ¶¶ [0087], [0029], and [0077]: each 3D object (e.g., object 1, 2, or 3) placed in 3D space is represent by a plurality of vertices/edges/surfaces and the relationships among the vertices of each object are always determined/calculated according to their 3D geometric relationships of 3D addresses, directions and magnitudes/sizes of edge vectors, and angles of any two edge vectors that intersect to form a vertex in world coordinate system W; FIG. 19; ¶ [0092]: entire graphic art rendering system must go through a complicated process comprising vertex mapping, texture mapping, polygonal mapping, and shadow generation, etc.; i.e., a 3D graphics art in FIG. 19 are represented by a plurality of polygons and vertices, which is a more complex object than objects 1, 2, or 3 as shown in FIG. 16A) and
whereupon said 3D GUI is configured to establish regions, denoted windows, on said display (Lee’548, Fig. 14C: an example of window displaying a 3D scenery with a 3D cursor) wherein graphical objects can be displayed in a three-dimensional coordinate system or 2.5 dimensional coordinate system (Lee’548, FIGS. 3A-B; ¶¶ [0041]-[0044]: FIGS. 3A and 3B schematically show the relationship between a 2.5D coordinate system and a 3D coordinate system; ¶ [0025]: ability to maneuver an object/cursor in a 3D coordinate system or 2.5D coordinate system), said graphical objects being represented by absolute addresses in said three-dimensional coordinate system or said 2.5 dimensional coordinate system (Lee’548, ¶¶ [0028]-[0029]: the navigation device is able to acquire absolute 3D positional data, e.g., x, y, z and motion direction) and said graphical objects being maneuverable while observing rules of translation and rotation of three-dimensional kinematics for objects having at least three independent degrees of freedom (Lee’548, ¶ [0044]: “… the 3D cursor/object can be maneuvered by the translational displacement data and rotational displacement concurrently … in a 3D graphic rendering system”) (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered using … three or more parameters (e.g. x, y, z, , etc.) …, these parameters can be used not only to produce translational motions, but also rotational motions …”) (Lee’548, ¶ [0132]: “… cursor maneuvering device (1512) allows the operator to obtain six degrees of cursor movement …”) (Lee’548, ¶¶ [0034]-[0037]: Eqns. (1)-(3) obeying the rules of translation and rotation of three-dimensional kinematics) and without loss of positional accuracy resulting from said maneuvering (Lee’548, ¶¶ [0028]-[0029], [0077], [0013] and [0054]: the navigation device is able to acquire absolute 3D positional data with high accuracy and precision; therefore, the accuracy will not be affected by accumulated errors of positional accuracy after an object has been maneuvered by the navigational device); and 
a 3D navigational device configured to operationally interact with said 3D GUI through an application interface (API) (Lee’548, Figures 6-10; ¶¶ [0045]-[0048]: how a 3D cursor/object maneuvering device interacts with a 3D cursor/object displayed in the 3D GUI) and to provide said absolute three-dimensional positions for said graphical objects to be represented in said 3D GUI (Lee’548, ¶¶ [0028]-[0029]: the navigation device is able to acquire absolute 3D positional data, e.g., e, y, z and motion direction) and, by causing said software modules stored in said memory to be executed, to cause said graphical objects to be moved on said display between said absolute positions and with at least three independent degrees of freedom while obeying the rules of translation and rotation of three-dimensional kinematics (Lee’548, ¶ [0044]: “… the 3D cursor/object can be maneuvered by the translational displacement data and rotational displacement concurrently … in a 3D graphic rendering system”) (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered using … three or more parameters (e.g. x, y, z, , etc.) …, these parameters can be used not only to produce translational motions, but also rotational motions …”) (Lee’548, ¶ [0132]: “… cursor maneuvering device (1512) allows the operator to obtain six degrees of cursor movement …”) (Lee’548, ¶¶ [0034]-[0037] and [0059]: an object is maneuvered from one point to another in a 3D coordinate system by two different kinds of motions applied concurrently: translational and rotational motions, wherein the 3D translational motion vector [Tx, Ty, and Tz] and the rotational motion vector R is denoted by a matrix of data in Eqns. (1)-(3) obeying the rules of translation and rotation of three-dimensional kinematics).
Lee’548 fails to explicitly disclose wherein said software modules include modules providing Al functionalities.
Versace teaches a system and a method for controlling and manipulating an object in 3D GUI (Versace, Figures 12A-D; ¶ [0048]), wherein said software modules include modules providing Al functionalities (Versace, ABSTRACT: enabling a user to use Artificial Intelligence (AI) systems, machine vision systems, and neural networks to control a robot based on sensory input acquired by the robot's sensors; Figures 8A-B; ¶¶ [0042], [0044], [0048], and [0056]: the integrated user interface allows the user to create actionable tasks and/or usable workflows for the robot as well as control and manipulate various functions of any robot utilizing integrated Artificial Intelligence).
Lee’548 and Versace are analogous art because they are from the same field of endeavor, system and a method for controlling and manipulating an object in 3D GUI.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Versace to Lee’548.  Motivation for doing so would allow non-technical users to control and manipulate various functions of any robot through a Graphic User Interface (GUI) without having to know and/or work in the robot's native programming language (Versace, ¶¶ [0039] and [0048]).

Claim 20
	Lee’548 in view of Versace discloses all the elements as stated in Claim 19 and further discloses wherein said software modules include processor-readable, executable instructions to generate robotic actions, and to create graphical actions obeying laws of three-dimensional kinematics and perspective (Lee’548, ¶¶ [0034]-[0037]: Eqns. (1)-(3) obeying the rules of translation and rotation of three-dimensional kinematics) (Lee’548, ¶¶ [0032], [0081], and [0086]: system can be used to control a 3D robot assisted for medical surgery and also obeying laws of perspective: parallel edge lines converge to a single point, i.e., vanishing point and also objects located in remote space are drawn smaller than the ones that are located closer to the viewer).

Claim 21
	Lee’548 in view of Versace discloses all the elements as stated in Claim 19 and further discloses wherein said software modules are further operationally managed by a display server whereby functions generated by said software modules are properly displayed in said windows (Lee’548, Figures 6-10 and 14C; ¶¶ [0045]-[0048]: how a 3D cursor/object displayed in the 3D GUI is changed according to user interactions with the 3D cursor/object maneuvering device; i.e., functions generated by each application/software module via a 3D cursor maneuvering device are properly displayed in each application window).

Claim 22
	Lee’548 in view of Versace discloses all the elements as stated in Claim 19 and further discloses wherein said software modules include processing modules that separately control cursor maneuver, perspective manipulation, robotics (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered) (Lee’548, ¶ [0087]: “ … cursor maneuvering device to adjust the perspective angle“) (Lee’548, ¶ [0081]: “… system relies on three ways to manipulate the location of a vanishing point …”) (Lee’548, ¶¶ [0081], [0032], [0048], and [0074]: the system can be used to control and manipulate objects in many different applications, such as, 3D perspective graphics, 3D robot for medical surgery, AUTOCAD/mechanical drawing, medical images, aerospace 3D parts fabrication, etc.; also, it is well known in the art that different applications/software modules are separately executed/acted/controlled), and machine learning processes (Versace, ¶ [0064]: a stimulus can be determined by the user performing an action on the controller; this action may trigger a response by the robot brain in the form of a machine vision/AI/ANN/DNN visual learning and tracking algorithm that tracks the selected action) (Versace, ¶ [0134]: a navigation module, which can be implemented, for instance, as a continuous firing ANN learning the spatial layout of the environment and the location of the robot and objects in it).
	
Independent Claim 30
	Lee’548 discloses a non-transitory computer readable storage medium having stored instructions that when executed by a processor (Lee’548, 1514 in Figure 15; ¶ [0120]: processor (CPU) and non-transitory computer readable storage medium, i.e., memory are all inherited in a computer or electronic system 1514), causes said processor to present on a display device (Lee’548, 1507 in Figure 15; ¶  [0120]: an electronic visual display) a three-dimensional graphical user interface (3D GUI) (Lee’548, ¶ [0046]: “… offers … advantages for 3D GUI (Graphical User Interface) that requires high positional accuracy”) (Lee’548, ¶ [0044]:  “ … maneuvering an object/cursor in a 3D graphic rendering system”) configured to  functionality that is configured to perform an inference process based on data expressed as a plurality of sets of vertexes, wherein at least one of said sets of vertexes is used by said 3D GUI to denote a 3D vector graphic object (Lee’548, 1004A/B/C in Figure 10A; Figures 16A-E; ¶¶ [0087], [0029], and [0077]: each 3D object (e.g., object 1, 2, or 3) placed in 3D space is represent by a plurality of vertices/edges/surfaces and the relationships among the vertices of each object are always determined/calculated according to their 3D geometric relationships of 3D addresses, directions and magnitudes/sizes of edge vectors, and angles of any two edge vectors that intersect to form a vertex in world coordinate system W; Figure 19; ¶ [0092]: entire graphic art rendering system must go through a complicated process comprising vertex mapping, texture mapping, polygonal mapping, and shadow generation, etc.; i.e., a 3D graphics art in Figure 19 are represented by a plurality of polygons and vertices, which is a more complex object than objects 1, 2, or 3 as shown in Figure 16A) and at least one of said sets of vertexes denotes a 3D motion vector (Lee’548, Figures 6-10 and 15E-F; ¶¶ [0045]-[0048]: motion vectors are denoted by a plane with normal vector n that intersect with x, y, and z axes), wherein said 3D GUI aggregates the performance (i.e., the behavior) of said 3D vector graphic object and said 3D motion vector of said 3D graphic object to generate a new performance (Lee’548, Figures 6-10 and 16A-E; ¶¶ [0087] and [0045]-[0048]: by aggregating 3D vector graphics objects shown in Figures 16A-E and 6-10 with the 3D motion vector as indicated in Figures 6-10, any 3D vector graphics objects can be manipulated from one position and orientation to a new position and orientation, e.g., from 16B to 16D),  and to perform operations (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered …”; i.e., system is able to present a 3D GUI on the electronic visual display 1507 for maneuvering a 3D object, cursor, or scenery) comprising; 
maneuvering an object in a 3D space represented by said 3D GUI, by a motion of at least three independent degrees of freedom, said motion being characterized by either linear or non-linear motion vectors, or both (Lee’548, ¶ [0044]: “… the 3D cursor/object can be maneuvered by the translational displacement data and rotational displacement concurrently … in a 3D graphic rendering system”) (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered using … three or more parameters (e.g. x, y, z, , etc.) …, these parameters can be used not only to produce translational motions, but also rotational motions …”) (Lee’548, ¶ [0132]: “… cursor maneuvering device (1512) allows the operator to obtain six degrees of cursor movement …”),
wherein said linear and said non-linear motion vectors represent translational and rotational motion respectively of said object and are each generated by a single gestural motion of a navigational device movable on a reference surface without an input of other motion detection or motion generating devices being applied (Lee’548, ¶ [0044]: “… single movement of the device relative to the reference plane, the 3D cursor/object can be maneuvered by the translational displacement data and rotational displacement concurrently”) (Lee’548, ¶ [0120]: “… all 3D motion vectors (e.g. translational, rotational, scaling, etc.) will … be produced by a single gestural movement of the operator …”) (Lee’548, ¶ [0131]: “… by a single gestural movement of the … cursor maneuvering device (1512), a 3D motion vector … plus a rotational motion vector … can be derived simultaneously …”).
Lee’548 fails to explicitly disclose wherein a three-dimensional graphical user interface (3D GUI) configured to pervasively provide the functionalities of AI, wherein one of said Al functionalities comprises a Neural Network.
	Versace teaches a system and a method for controlling and manipulating an object in 3D GUI (Versace, Figures 12A-D; ¶ [0048]), wherein a three-dimensional graphical user interface (3D GUI) configured to pervasively provide the functionalities of AI, wherein one of said Al functionalities comprises a Neural Network (Versace, ABSTRACT: enabling a user to use Artificial Intelligence (AI) systems, machine vision systems, and neural networks to control a robot based on sensory input acquired by the robot's sensors; Figures 8A-B; ¶¶ [0042], [0044], [0048], and [0056]: the integrated user interface allows the user to create actionable tasks and/or usable workflows for the robot as well as control and manipulate various functions of any robot utilizing integrated Artificial Intelligence).
Lee’548 and Versace are analogous art because they are from the same field of endeavor, system and a method for controlling and manipulating an object in 3D GUI.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Versace to Lee’548.  Motivation for doing so would allow non-technical users to control and manipulate various functions of any robot through a Graphic User Interface (GUI) without having to know and/or work in the robot's native programming language (Versace, ¶¶ [0039] and [0048]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee’548 in view of Versace as applied to Claim 1 above, and further in view of Andujar et al. ("Virtual Pads: Decoupling Motor Space and Visual Space for Flexible Manipulation of 2D Windows within VEs ", IEEE Symposium on 3D User Interfaces 2007, March 10 - 11, pp. 99-106), hereinafter Andujar.

Claim 4 
	Lee’548 in view of Versace discloses all the elements as stated in Claim 1 and further discloses wherein the 3D space including a transformation to a 2.5 dimensional coordinate representation or AI feature  (Lee’548, FIG. 14A; ¶ [0050]: a 3D space in FIG. 14A contains a plurality of two-dimensional planes, which can be used to display different applications) (Lee’548, FIGS. 3A-3B: ¶¶ [0041]-[0044]: FIGS. 3A and 38 schematically show the relationship between a 2.5D coordinate system and a 3D
coordinate system) (Versace, FIGS. 7-12D; ABSTRACT; ¶ [0078]: enabling a user to define a hardware-agnostic brain that uses Artificial Intelligence (AI) systems, machine vision systems, and neural networks to control a robot based on sensory input acquired by the robot's sensors, wherein FIGS. 7-12D illustrate an exemplary GUI for creating, editing, and selecting a robot brain and for controlling a robot, either directly or with the brain ).
Lee’548 in view of Versace is being silent on wherein the 3D space represented by said 3D GUI contains a plurality of two dimensional planes, each of which denotes a unique application program or feature that is configured to be activated or de-activated.
	Andujar teaches a system and a method for 3D interaction, wherein the 3D space represented by said 3D GUI contains a plurality of two dimensional planes, each of which denotes a unique application program or feature that is configured to be activated or de-activated (Andujar, Figure 1; Page 99, Section 1, the second paragraph:  a GUI to let the users interact with a plurality of 2D applications/windows through VR input devices within a 3D world/space; Page 102, Sections 3.3 – 3.4: activating and deactivating an external 2D application using virtual pad metaphor in combination with pointing techniques like ray-casting to control cursor locations).
Lee’548 in view of Versace, and Andujar are analogous art because they are from the same field of endeavor, a system and a method for 3D interaction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Andujar to Lee’548 in view of Versace.  Motivation for doing so would allow users to seamlessly manipulating 2D applications in immersive 3D environments (Andujar, Page 101, Section 3.1, the first paragraph).

Claim 5
	Lee’548 in view of Versace and Andujar discloses all the elements as stated in Claim 4 and further discloses wherein activating or de-activating said two-dimensional planes requires provision of at least one object having a non-linear motion vector, wherein said object can be a cursor (Andujar, Page 102, Sections 3.3 – 3.4: activating and deactivating an external 2D application using virtual pad metaphor in combination with pointing techniques like ray-casting to control cursor locations) (Lee’548, 1004/A/B/C in FIG. 10A: 3D cursor).

Claims 9 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee '548 in view of KHALID ("UNDERSTANDING SCENE STRUCTURE FROM IMAGES", Thesis for the degree of Master of Science in Computer Science, University of Illinois at Urbana-Champaign, 2014), hereinafter KHALID.

Independent Claim 9 
	Lee’548 discloses a system comprising: a main memory and at least one processor coupled to the main memory in a computer, electronic system, or electro-mechanical system (Lee’548, 1514 in Figure 15; ¶ [0120]: processor (CPU) and memory are all inherited in a computer or electronic system 1514), wherein the coupled system is configured to enhance a user's experience of engaging with three-dimensional (3D) graphical scenery presented on a 3D graphical rendering device and comprising a plurality of 3D vector graphics (Lee’548, ¶ [0046]: “… offers … advantages for 3D GUI (Graphical User Interface) that requires high positional accuracy”) (Lee’548, ¶ [0044]:  “ … maneuvering an object/cursor in a 3D graphic rendering system”) (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered …”; i.e., system is able to present a 3D GUI on the electronic visual display 1507 for maneuvering a 3D object, cursor, or scenery) (Lee’548, 605, 605’, and 605” in Figure 6A; ¶ [0086]: lines/vectors 605, 605’, and 605” merge at a vanishing point  601A); 
	a 3D navigational device configured for manipulating said 3D vector graphics (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered …”; i.e., system is able to present a 3D GUI on the electronic visual display 1507 for maneuvering a 3D object, cursor, or scenery) (Lee’548, Figures 8A-C, 9A-C, 10A-B, and 16B-E; ¶¶ [0081], [0087], and [0047]-[0048]: system relies on three ways to manipulate the location of a vanishing point; navigator with regard to said perspective sketching capability; a 3D vector can be manipulated/maneuvered by the combination of the operator's finger and hand movement);
wherein said system is configured to use said 3D navigational device to adjust a perspective angle of a 2.5D coordinate system embedded in said 3D graphical rendering device, wherein said perspective angle is an angle of intersection between X and Z axes in said 2.5D coordinate system, or an angle of intersection between X and Y axes in said 2.5D coordinate system (Lee’548, Figures 3A and 3B; ¶ [0044]: “depending on the perspective angle chosen, the corresponding angle  of the cube projected in FIG. 3B is a parameter chosen by the 2.5D displaying device … which is literally a 2D plane from a physical point of view …”) (Lee’548, ¶ [0087]: “ … cursor maneuvering device to adjust the perspective angle“); 
Lee’548 further discloses the system is able to designate a point on the reference plane as the vanishing point in the 3D graphics display (Lee’548, ¶ [0079]).
Lee’548 fails to explicitly disclose wherein said system is configured to enable an operator to visually classify a plurality of graphical vectors into different classes or to do such classification using an artificial intelligence functionality, wherein said graphical vectors are entities for constructing said 3D vector graphics, or are graphical vectors having the characteristics of position, motion vectors or both, wherein each of said different classes denotes a unique set of features associated with said 3D vector graphics, and wherein characteristics of each set of class features are different from those of other classes.
KHALID teaches a system and a method for 3D scenery, wherein said system is configured to enable an operator to visually classify a plurality of graphical vectors into different classes or to do such classification using an artificial intelligence functionality, wherein said graphical vectors are entities for constructing said 3D vector graphics, or are graphical vectors having the characteristics of position, motion vectors or both, wherein each of said different classes denotes a unique set of features associated with said 3D vector graphics, and wherein characteristics of each set of class features are different from those of other classes (KHALID, Figure 2.6; Page 10, line 7 – Page 11, line 6: scenery for buildings and structures mostly consist of lines/vectors lying in one of three orthogonal directions which lead to three major vanishing points; CHAPTER 1, Pages 1-2: using machine learning techniques to derive useful information from 2D images and resolve inherent ambiguities from re-projecting 2-D information into a 3-D space) (KHALID, Section 1.3 regarding to Chapter 5 in Page 5; Figure 5.1; Section 5.1, lines 4-9: lines/vectors are grouped/classified into three orthogonal directions and then used to find three orthogonal vanishing points using machine learning techniques).
Lee’548 and KHALID are analogous art because they are from the same field of endeavor, a system and a method for 3D scenery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KHALID to Lee’548.  Motivation for doing so would allow users to reconstruct 3D scenery from 2D image (KHALID, Section 3.2, lines 1-2) which will help in many applications from robot navigation to augmented reality (KHALID, ABSTRCT, lines 1-6).

Independent Claim 27
Lee’548 discloses a computer-implemented method for three dimensional (3D) graphical rendering (Lee’548, ¶ [0044]: “… for maneuvering an object/cursor in a 3D graphic rendering system”), comprising steps of: 
rendering a plurality of three dimensional graphical vectors referenced to at least one vanishing point(s) (Lee’548, 605, 605’, and 605” in Figure 6A; ¶ [0086]: lines/vectors 605, 605’, and 605” merge at a vanishing point 601A); 
wherein a position of said vanishing point(s) can be manipulated by a (Lee’548, 806 in Figure 8A; 906 in Figure 9A; 1601B in Figure 16B; 1601D in Figure 16D; ¶ [0081]: “… system relies on three ways to manipulate the location of a vanishing point …”) and
wherein when said margin reaches certain specific values, said  (Lee’548, Figures 16B and 16D: ¶¶ [0079] and [0087]: the system is able to designate a point on the reference plane as the vanishing point and adjust the perspective angle in the 3D graphics display so that different graphical rendering effects are shown).
Lee’548 fails to explicitly disclose dividing into one or more classes said plurality of three dimensional graphical vectors which are tracked by using said artificial intelligence method, whereby each plurality of three-dimensional graphical vectors in one class forms a margin with one such graphical vector in another class that is configured to be recognized by a user or said artificial intelligence method.
KHALID teaches a system and a method for 3D scenery, wherein dividing into one or more classes said plurality of three dimensional graphical vectors which are tracked by using said artificial intelligence method, whereby each plurality of three-dimensional graphical vectors in one class forms a margin with one such graphical vector in another class that is configured to be recognized by a user or said artificial intelligence method (KHALID, Figure 2.6; Page 10, line 7 – Page 11, line 6: scenery for buildings and structures mostly consist of lines/vectors lying in one of three orthogonal directions which lead to three major vanishing points; CHAPTER 1, Pages 1-2: using machine learning techniques to derive useful information from 2D images and resolve inherent ambiguities from re-projecting 2-D information into a 3-D space) (KHALID, Section 1.3 regarding to Chapter 5 in Page 5; Figure 5.1; Section 5.1, lines 4-9: lines/vectors are grouped/classified into three orthogonal directions and then used to find three orthogonal vanishing points using machine learning techniques) (KHALID, Section 1.3, lines 15-19; Figure 5.1; Section 5.1, lines 4-9; Section 5.3, lines 1-8: using a structured Support Vector Machine technique to train on 3D classifier, e.g. structured Support Vector Machines).
Lee’548 and KHALID are analogous art because they are from the same field of endeavor, a system and a method for 3D scenery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KHALID to Lee’548.  Motivation for doing so would allow users to reconstruct 3D scenery from 2D image (KHALID, Section 3.2, lines 1-2) which will help in many applications from robot navigation to augmented reality (KHALID, ABSTRCT, lines 1-6).

Claim 28
Lee’548 in view of KHALID discloses all the elements as stated in Claim 27 and further discloses wherein said artificial intelligence method comprises a support vector machine (SVM) or a neural network (KHALID, Section 5.3, lines 1-4: the classifier used to group lines/vectors and identify vanishing points is a structured support vector machine, i.e., Struct-SVM).

Claim 29
Lee’548 in view of KHALID discloses all the elements as stated in Claim 27 and further discloses wherein said artificial intelligence technique comprises a manual method controllable by a user (Lee’548, ¶ [0081]: “… system relies on three ways to manipulate the location of a vanishing point …”; i.e., a vanishing point can be controlled/manipulated by user) (Lee’548, ¶ [0079]: the system is able to designate a point on the reference plane as the vanishing point in the 3D graphics display).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’548 in view of KHALID as applied to Claim 9 above, and further in view of Bosscher et al. (US 2016/0225182 A1, filed on 01/29/2015), hereinafter Bosscher.

Claim 10
Lee’548 in view of KHALID discloses all the elements as stated in Claim 9 and further discloses said process of visually classifying or classifying using an artificial intelligence functionality (KHALID, Figure 2.6; Page 10, line 7 – Page 11, line 6: scenery for buildings and structures mostly consist of lines/vectors lying in one of three orthogonal directions which lead to three major vanishing points; CHAPTER 1, Pages 1-2: using machine learning techniques to derive useful information from 2D images and resolve inherent ambiguities from re-projecting 2-D information into a 3-D space) (KHALID, Section 1.3 regarding to Chapter 5 in Page 5; Figure 5.1; Section 5.1, lines 4-9: lines/vectors are grouped/classified into three orthogonal directions and then used to find three orthogonal vanishing points using machine learning techniques) (KHALID, Section 1.3, lines 15-19; Figure 5.1; Section 5.1, lines 4-9; Section 5.3, lines 1-8: using a structured Support Vector Machine technique to train on 3D classifier, e.g. structured Support Vector Machines), and users can adjust to visually reach/produce at a specific perspective angle which is reached from an initial 3D position of a particular graphical polygon, followed by a series of operations simulating the translational motion and rotational motion vectors of a world space camera viewing said graphical polygon from different perspective angle (Lee’548, Figure 16A-E; ¶ [0087]: users can adjust perspective angle by controlling the translation motion and rotation motion of camera coordinate system so that the 3D position of shading triangle are changed from FIG. 16B to 16D).
	Lee’548 in view of KHALID fails to explicitly disclose said process of visually classifying or classifying using an artificial intelligence functionality produces an optimal condition at a specific perspective angle.
	Bosscher teaches a system and a method for controlling 3D objects/robots (Bosscher, ¶ [0001]), wherein said process of visually classifying or classifying using an artificial intelligence functionality produces an optimal condition at a specific perspective angle (Bosscher, ¶ [0041]: a determination is made as to what is the best single perspective view direction for providing an optimized overall perspective view).
Lee’548 in view of KHALID and Bosscher are analogous art because they are from the same field of endeavor, a system and a method for controlling 3D objects/robot.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Bosscher to Lee’548 in view of KHALID.  Motivation for doing so would provide better user viewing experience with best rendering scene.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’548 in view of KHALID as applied to Claim 9 above, and further in view of Razdan et al. (US 2005/0168460 A1, published on 08/04/2005), hereinafter Razdan.

Claim 11
Lee’548 in view of KHALID discloses all the elements as stated in Claim 9 and further disclose wherein said system is configured to engage interactively with the user through manipulation of said 3D graphical scenery (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered …”) and
wherein points/pixels characterized by a 3D address having X, Y and Z components and 3D motion vectors in six degrees of freedom having X, Y, and Z, and , , and  components based on interactions between a cursor and said plurality of points/pixels/facet normal ( i.e., points/pixels/facet normal can be interacted/controlled/manipulated by 3D cursor maneuvering device) (Lee’548, ¶ [0132]: “… cursor maneuvering device (1512) allows the operator to obtain six degrees of cursor movement …”)  (Lee’548, ¶ [0034]:  a pixel, which can be considered as simply any object to be moved by the optical mouse in 3D orthogonal coordinate system, i.e., 3D space, by a combination of rotational and translational displacements) (Lee’548, Figures 15E-F; ¶¶ [0044], [0048], [0057], and [0146]: both direction and magnitude of plane normal vectors can be adjusted/changed by the navigation/maneuvering device in 3D graphic rendering system by the combination of the operator's finger and hand movement).
Lee’548 in view of KHALID fails to explicitly disclose wherein graphical objects presented in said 3D graphical scenery are denoted by a plurality of nodes, wherein said nodes include vertexes, wherein said plurality of nodes are classified into multiple classes.
Razdan teaches a system and a method for supporting interaction with 3D objects (Razdan, ¶ [0003]), wherein graphical objects presented in said 3D graphical scenery are denoted by a plurality of nodes, wherein said nodes include vertexes (Razdan, Figures 33-36; ¶ [00140]: 3D graphical objects are segmentation by a 3D mesh consists of a set of n points/vertices and a set of planar convex polygons/facets made up of these vertices), wherein said plurality of nodes are classified into multiple classes (Razdan, ¶¶ [0105], [0141]-[0142], and [0157]: these facets and vertices are classified based on curvature and triangle normal).
Lee’548 in view of KHALID and Razdan are analogous art because they are from the same field of endeavor, a system and a method for supporting interaction with 3D objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Razdan to Lee’548 in view of KHALID.  Motivation for doing so would allow user to control how the surfaces of 3D graphical objects are displayed for providing better user viewing experience.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’548 in view of Versace as applied to Claim 14 above, and further in view of Orvalho ("Position Manipulation Techniques for Facial Animation", Thesis for Departamento de Ciencia de Computadores, Faculdade de Ciencias da Universidade do Porto, July 2016), hereinafter Orvalho.

Claim 15
Lee’548 in view of Versace discloses all the elements as stated in Claim 14 and further disclose in Figures 13A-B using some type of graphical structure to represent vibrational phenomenon of human body gestures.
	Lee’548 fails to explicitly disclose wherein said structure of arbitrary formation is a cartoon character or other graphical structure (i.e., Lee’548 fails to explicitly disclose a graphical representation of the structure for the medical surgery device/robot to be controlled).
Orvalho teaches a system and a method for manipulation of 3D objects, wherein said structure of arbitrary formation is a cartoon character or other graphical structure (Orvalho, Figure 2.6; Section 1.2.2, lines 8-11: “… the end effector which moves a robot arm (in robotics) or a cartoon character leg (in animation), etc.”; i.e., the robot to be controlled can be a cartoon character as shown in Figure 2.6).
Lee’548 and Orvalho are analogous art because they are from the same field of endeavor, a system and a method for manipulation of 3D objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Orvalho to Lee’548.  Motivation for doing so would enhance user experience by providing some types of graphical representation for the robot to be controlled regardless of medical device or a cartoon character.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’548 in view of DAYDE (US 2016/0188159 A1, filed on 12/30/2015), hereinafter DAYDE.

Independent Claim 23
	Lee’548 discloses a computer-implemented method for providing simultaneous engagement of a three-dimensional graphical user interface (3D GUI) with a plurality of 3D objects (Lee’548, ¶ [0044]: “… the 3D cursor/object can be maneuvered by the translational displacement data and rotational displacement concurrently … in a 3D graphic rendering system”) (Lee’548, ¶ [0046]: “… offers … advantages for 3D GUI (Graphical User Interface) that requires high positional accuracy”) (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered …”; i.e., system is able to present a 3D GUI on the electronic visual display 1507 for maneuvering a 3D object, cursor, or scenery), said method initiated by a predefined movement of a 3D navigational device  (Lee’548, Figures 4 and 6-10; ¶ [0045]-[0048]: how a movement of a 3D cursor/object maneuvering device interacts with a 3D cursor/object displayed in the 3D GUI), wherein said predefined movement comprises following steps: 
causing a 3D cursor represented in said 3D GUI to move in a two-dimensional plane in a corresponding manner by placing a finger on an operational portion of a top surface of said 3D navigational device, while a user is moving said 3D navigational device over a two-dimensional reference surface (Lee’548, Figures 6-7; ¶¶ [0045]-[0046]: whenever the operator moves the navigator 607 by a motion vector on the reference surface 606, the arrow cursor 604 will only be moved in plane 603A in the 3D graphic rendering device 608A correspondingly), whereby a tilting condition of said plane is controlled by a position of said finger with respect to the top surface of said 3D navigational device (Lee’548, Figures 4 and 8-10: ¶¶ [0047]-[0048]: the operator may wiggle his/her index finger over a unit vector adjustment plate 401/1008 on the surface of the 3D navigational device to control tilting action); 
Lee’548 fails to explicit disclose activating a status of a feature used for selecting/deselecting an event by using a straight line linking first and second terminals as a diagonal line, while the user depresses a button or said feature at a beginning of a movement, at a first terminal, of said 3D navigational device over said two dimensional reference surface, and holding said button/feature depressed until said cursor has moved along said two dimensional plane over a distance and reached a second terminal, wherein said 3D GUI constructs a volume in a 3D space, allowing for the user to select/deselect a plurality of 3D objects enclosed by said volume.
DAYDE teaches a system and a method for operating 3D objects in a 3D scene, wherein activating a status of a feature used for selecting/deselecting an event by using a straight line linking first and second terminals as a diagonal line, while the user depresses a button or said feature at a beginning of a movement, at a first terminal, of said 3D navigational device over said two dimensional reference surface, and holding said button/feature depressed until said cursor has moved along said two dimensional plane over a distance and reached a second terminal, wherein said 3D GUI constructs a volume in a 3D space, allowing for the user to select/deselect a plurality of 3D objects enclosed by said volume (DAYDE, ¶¶ [0008], [0011]-[0012], and [0081]: selecting a set of objects including non-visible objects using a bounding box wherein the set of objects is enclosed via a user action of moving the cursor at a given distance; also, it is well known in the art that using 3D mouse, e.g., Lee'548 mouse, can define a bounding box in 3d space by dragging cursor from one corner to its diagonal corner similar to using a rectangle to select 2D objects).
Lee’548 and DAYDE are analogous art because they are from the same field of endeavor, a system and a method for operating 3D objects in a 3D scene.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of DAYDE to Lee’548.  Motivation for doing so would allow users to select objects which may not be visible for users to select them directly (DAYDE, ¶ [0080]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’548 in view of Bakari ("THE DEVELOPMENT OF A MULTI-ARM MOBILE ROBOT SYSTEM FOR NUCLEAR DECOMMISSIONING APPLICATIONS", Thesis for the degree of Doctor of Philosophy in Science and Technology, Control and Instrumentation Research Group, Engineering Department, LANCASTER UNIVERSITY, 2008), hereinafter Bakari.

Independent Claim 24
	Lee’548 discloses a computer-implemented method for controlling/adjusting kinematics of a robot in an in-situ manner (Lee’548, ¶ [0120]: “… 3D navigating system … is able to support an electronic visual display (1507) … on which a 3D object, cursor, or scenery can be maneuvered …” ) (Lee’548, ¶¶ [0032] and [0081]: system can be used to control a 3D robot assisted for medical surgery) (Lee’548, ¶ [0025]: the system will also be capable of providing or facilitating control of an electronic or electromechanical device such as a 3D printer or a physical model), the method comprising steps of: 
multiplying a plurality of matrices, each of which has a dimension equal to or higher than three (Lee’548, ¶ [0036]: the rotation matrix R can be deemed as a combination, i.e. successive matrix multiplications, of three rotational matrixes, each of which designates a rotational motion around a single axis, i.e., x-axis, y-axis, and z-axis, and has a dimension equal to or higher than three as shown in Eq. (2));
using a maneuvering device that is configured to provide translational motion vectors and rotational vectors simultaneously, said vectors being represented both in 3D format and in 2.5D format, to change a position/motion of a selected object while other non-selected objects undergo predefined actions with no variations (Lee’548, ¶ [0044]: “… the 3D cursor/object can be maneuvered by the translational displacement data and rotational displacement concurrently … in a 3D graphic rendering system”) (Lee’548, ¶ [0087]: “… 3D motions for the objects selected as well as perspective angles adjustment … may take place by one gestural movement of operator's hand/finger”; i.e., only selected objects will have 3D motions controlled by the maneuvering device) (Lee’548, FIG. 3A-B; ¶¶ [0041]-[0044]: FIGS. 3A and 38 schematically show the relationship between a 2.5D coordinate system and a 3D coordinate system; depending on the perspective angle chosen, the corresponding angle a of the cube projected in FIG. 3B is a parameter chosen by the 2.5D displaying device; ¶ [0129]:motion vector derived by Eq. (20) is 2.5D).
Lee’548 fails to explicitly disclose wherein the object to be controlled is the joint or movable part of said robot.
Bakari teaches a system and a method for controlling an object in a 3D space (Bakari , Figure 5.1 in Page 120 and Figure 5.9 in Page 129), wherein the object to be controlled is the joint or movable part of said robot (Bakari, page 117, the last paragraph: using USB Joystick in Figure 5.9 to control the motion of each joint or the tool tips of the robot arms) (Bakari, Page 130, lines 6-11: “… used to move selected joint to a desired degree …”; i.e., only selected joint is controlled).
Lee’548 and Bakari are analogous art because they are from the same field of endeavor, a system and a method for controlling an object in a 3D space.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Bakari to Lee’548.  Motivation for doing so would provide a better and more precise control of the robot by allowing users to control each individual joint separately.

Claims s 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Lee '548.

Independent Claim 25
	CHEN’149 discloses a computer-implemented method for creating a "digital impressionistic" graphical rendering effect in a computer, electronic control system, or electro-mechanical system (CHEN’149, ABSTRACT and ¶ [0013]: generating an image file of a personalized 3D head model of a user from at least one 2D image of the user's face and rendered on a user device), comprising steps of: 
creating, in a three-dimensional graphical user interface (3D GUI), a three- dimensional graphical object having a volume as one of its fundamental properties (CHEN’149, ¶ [0351]: providing a GUI for users to improve the accuracy of 3D body modelling; ¶ [0362]: providing a GUI for users to refine their 3D body avatar and fill in their missing body shape variation efficiently), 
wherein said graphical object is constructed by a plurality of connected vertexes being defined by their absolute addresses, wherein said plurality of vertexes defines an external faceted shape of said graphical object (CHEN’149, Figure 14; ¶¶ [0146], [0276] and [0225]-[0226]: creating the appearance model by reconstructing the 3D mesh geometry of the user’s face with the set of vertices and triangles of the mesh via vertex classification; those vertices are the L vertices pre-determined as the 3D face landmarks, wherein a 3D vertex position P is defined/determined by absolute coordinate {Px, Py, Pz}); 
creating a feature vector space in a memory of said computer, electronic control system, or electro-mechanical system as a representation of said three-dimensional graphical object wherein each said vertex is associated with a multidimensional feature vector and wherein each said vertex has a vector normal to said external facet it defines  (CHEN’149, ¶¶ [0241]-[0248]: 3D landmark position, i.e., each vertex position, is represented by a 3D homogeneous coordinate or converting to the regular 3D coordinate; using a two-stage geometry rectification algorithm to reconstruct a better 3D face model in the multiple-view setting) (CHEN’149, ¶¶ [0273], [0319], [0428], and [0464]: determine a vertex class based on either the angle difference between vertex normal (i.e., each vertex has a vector normal to external facet/mesh) and camera viewing direction, or the vertex distance to camera center; since it is well known in the art that a vertex itself (intersection of facets/edges/mesh) does not have normal, the vertex normal usually represents normal vector of facets/mesh/patches (see also Page 43 in the specification of present invention: "the vertex vectors (1010), which are the normal vectors of the patches"); and then 
in the memory of said computer, electronic control system, or electro-mechanical system, said 3D GUI separates a plurality of said multidimensional feature vectors by creating distinct margins between them (i.e., classifying said feature vectors), whereby said normal vectors of said facets are aligned along different directions, causing said vertexes and said facets defined by said vertexes to be classified in a way that is perceivable to and recognizable by the viewer (CHEN’149, Figures 14(a), 15(a), and 17(a); ¶¶ [0273]-[0282] and [0428]-[0429]: mesh vertex classification to determine a vertex class based on either the angle difference between vertex normal and camera viewing direction, or the vertex distance to camera center as initial classification and determine the vertex visibility before reclassification; i.e., viewer will always be able to identify difference in facets based on different camera viewing angle (due to reflection in light) as well as visible/invisible facets even though detail facial features, e.g., eyes, nose, or mouth, etc., are not recognized before reclassification) (CHEN, ¶ [0351]: providing a GUI for users to improve the accuracy of 3D body modelling).
CHEN further discloses providing an interactive UI to refine their 3D body avatar, edit their own body tone, and fill in their missing body shape variation easily and efficiently by adjusting non-keys fit-points (CHEN, ¶¶ [0362] and [0377]).
CHEN fails to explicitly discloses creating a 2.5-dimensional coordinate system within which said graphical object can be manipulated by means of rotations about a fixed axis and by selection of different vanishing points.
Lee’548 teaches a system and a method related to UI for 3D objects, wherein creating a 2.5-dimensional coordinate system within which said graphical object can be manipulated by means of rotations about a fixed axis and by selection of different vanishing points (Lee’548, FIG. 2; ¶¶ [0008]-[0009]: "2.5D", by which is hereinafter meant 2D with a separate rotational axis capability; FIG. 3A-B; ¶¶ [0043]-[0044]: depending on the perspective angle chosen, the corresponding angle a of the cube projected in FIG. 3B is a parameter chosen by the 2.5D displaying device; the mathematical plane function formed by the set of all geographical points on the reference plane is nothing more than that of a 2.5D coordinate system; the mathematical function of 2.5D plane changed is equivalent to saying that the 3D plane has changed its unit normal vector; FIG. 15F; ¶¶ [0129] and [0127]:motion vector derived by Eq. (20) is 2.5D; in FIG. 15F, the relative angle (e.g., a1O1b1, a2O2b2, etc.) formed by vanishing point of each plane (e.g., 1523, 1522, and 1521, etc.) and the corresponding terminals (i.e., a1, b1, and a2 , b2 ) will not be changed when the navigator maneuvers on the reference plane (1521), (1522), or (1523); the vanishing points O1, O2, and O3 will always reside on the same geographic point of reference plane (1521), (1522), (1523), etc.; FIGS. 20A-F and 21A-B; ¶¶ [0137]-[0139]: the coordinate system formed by FIGS. 20A, C, and E is a 2.5D instead of a fully 3D one since the angle formed by the x axis and z axis is a fixed one; the point P has a special usage, it can serve as the vanishing point in a perspective sketching graphic rendering system) (Lee’548, FIGS. 16A-C; ¶ [0087]: adjust perspective angle and vanishing point by cursor maneuvering device).
CHEN and Lee’548 are analogous art because they are from the same field of endeavor, a system and a method related to UI for 3D objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Lee’548 to CHEN.  Motivation for doing so would provide higher resolution and accuracy to control tilting/rotating action on normal vectors of mesh facets (Lee’548. ¶ [0124]) and provide capability to easily support at least one vanishing point when creating and maneuvering graphical renderings (Lee’548, ¶¶ [0017] and [0081]-[0082]).

Claim 26
CHEN in view Lee’548 discloses all the elements as stated in Claim 25 and further disclose wherein said method uses a 3D navigational device that is controllably moving along a tinted 2D reference surface (Lee’548, ¶¶ [0024]-[0025]: a 3D navigation "system", that includes a mobile navigational device and a special "tinted" surface on which it moves, which has ability to maneuver an object/cursor in a 3D coordinate system by measuring and extracting position and motion vectors from a 2D "tinted" planar reference surface, e.g. a tinted mouse pad), 
accessing a chosen vertex of said graphical object and, by touching a surface element of said 3D navigational device (Lee’548, 1416, 1415, and 1418 in Figure 14; ¶ [0127]: features 1416, 1415, and 1418 may denote the conventional mouse buttons to select an object/point/pixel/vertex in 3D GUI), 
altering intensities of a system of illumination within said 3D navigational device and thereby changing a direction of a normal vector of said chosen accessed vertex and altering a visual characteristic of said graphical object thereby (Lee’548, Figures 4, 10, and 22; ¶¶ [0047]-[0048], [0151] and [0154]: the operator may wiggle his/her index finger over a unit vector adjustment plate/a Lambertian plate/a light mixing or diffusing plate 401/1008/2203 on the surface of the 3D navigational device to control tilting action via altering intensities of illumination within the 3D navigational device; also, it is well known that a visual characteristic of a graphical object will be changed once normal vectors of mesh facets are changed).
Motivation for applying Lee’548 to CHEN would provide higher resolution and accuracy to control tilting/rotating action on normal vectors of mesh facets (Lee’548. ¶ [0124])

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 38-49 of the Remarks regarding to Claim 25 that CHEN does not disclose ".
In response, examiner respectfully disagrees.  Applicant provide similar arguments regarding to "digital impressionism" and "surface/vertex normal" on Remarks dated on 06/11/2021.  See the well-known definition of "digital impressionism" and "facet/surface/vertex normal" described in the Response to Arguments in Pages 59-61 of Office Action dated on 09/01/2021 and Pages 53-55 of Office Action dated on 12/18/2020.  Therefore, CHEN DOES fall into the category of "digital impressionism" and use "facet/surface/vertex normal".  Also, Applicant continues to argue on differences between CHEN and the invention, which have not been recited in the claim.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., CNN/GNN, pervasive manner of AI, ability creating camera pose, optimal conditions, augmenting, optimization algorithm, … etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues on Pages  of the Remarks regarding to Claims 1-3, 6-8, 13-14, 16-21, and 30 with similar arguments on Remarks dated on 06/11/2021 by majorly attacking each reference individually or against features are not cited/disclosed in the specification of the present invention in these rejected claims.  In response, see Response to Arguments in Pages 61-62 of Office Action dated on 09/01/2021.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on Pages of the Remarks regarding to Claims 4-5 with similar arguments on Remarks dated on 06/11/2021 by attacking or against (1) a plurality of 2D windows within the 3D space in Andujar only for 2D application; (2) each reference individually; (3) against different intend for use.  In response, see Response to Arguments in Page 63 of Office Action dated on 09/01/2021 that a plurality of 2D planes/windows displayed in 3D space of Andujar, where each of 2D planes/windows denotes a unique application program or feature, does not prohibit that the 2D planes/windows in Andujar can denote a 3D application program similar to FIG. 14C of Lee'548.  In response to applicant's argument that "This is not an object of the present disclosure", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant further argues on Pages 69-83 of the Remarks regarding to Claims 9-11 and 27-29 with similar arguments on Remarks dated on 06/11/2021.   In response, see Response to Arguments in Pages 63-64 of Office Action dated on 09/01/2021.
Applicant further argues on Pages 83-88 of the Remarks regarding to Claim 15 with similar arguments on Remarks dated on 06/11/2021 by against features of Orvalho that are not used to reject the claim.   In response, see Response to Arguments in Pages 64-65 of Office Action dated on 09/01/2021.
Applicant further argues on Pages 89-92 of the Remarks regarding to Claim 23 with similar arguments on Remarks dated on 06/11/2021 by against features of DAYDE that are not used to reject the claim.   In response, see Response to Arguments in Page 65 of Office Action dated on 09/01/2021.
Applicant further argues on Pages 92-95 of the Remarks regarding to Claim 24 with similar arguments on Remarks dated on 06/11/2021 by against features of Bakari that are not used to reject the claim.   In response, see Response to Arguments in Page 65 of Office Action dated on 09/01/2021.
Applicant further argues on Pages 96-97 of the Remarks regarding to Claim 26 with similar arguments on Remarks dated on 06/11/2021 by against features that are not cited in the rejected claim.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (e.g., AI functionalities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example “Interactive-Motion Control of Modular Reconfigurable Manipulators” to Chen et al., Proceedings of the 2003 IEEE/RSJ, Oct. 2003, equations (3)-(4) in Page 1621.